DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Jan. 7, 2020. 
Claims 1-18 are pending. Claims 1, 14, 16 and 17 have been amended. Claim 18 has been added.


Response to Arguments
1. 	Applicant’s arguments with respect to amended claims 1 and 14-17 on ODP have been considered but the examiner’s position is that US 10,104,311’s claims in view of Nishino (US Publication No. 2011/0057111 A1) discloses all the limitations of claim 1 and 14-17 as shown below.

2.	Applicant’s arguments with respect to amended claims 1-3, 7-11 and 14-17 and their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 1 and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6, 8 and 10 of US patent US 10,104,311 B2. 

Instant Application Claim 1
US 10,104,311 B2 Claim 1
An information processing apparatus for stitch imaging using a plurality of radiographic imaging units, the information processing apparatus comprising:

a memory storing a program; and 

one or more processors which, by executing the program, function as: 



A processing apparatus for stitch imaging using a plurality of radiographic imaging units to obtain a stitched image generated by the plurality of radiographic imaging units by emitting radiation to the plurality of radiographic imaging units, the processing apparatus comprising: 
a memory storing a program; and 
one or more processors which, by executing the program, function as: 
an acquisition unit configured to acquire state information that a radiographic imaging unit is in a state prepared for an image-capturing, or the radiographic imaging unit is not in the state prepared for the image- capturing, from the plurality of radiographic imaging units; 
an acquisition unit configured to acquire state information that a radiographic imaging unit is in a state prepared for an image-capturing, or the radiographic imaging unit is not in the state prepared for the image-capturing, from the plurality of radiographic imaging units; 
a determination unit configured to determine whether all of the plurality of radiographic imaging units are in the state prepared for the image-capturing, based on the state information acquired from the plurality of radiographic imaging units; and 

a determination unit configured to use the state information acquired from the plurality of radiographic imaging units to determine whether irradiation is permitted, wherein the determination unit determines that irradiation is permitted if all of the plurality of radiographic imaging units are in the state prepared for the image-capturing,; and 
a display control unit configured to display a state prepared for stitch imaging on a display unit in a case where all of the plurality of radiographic imaging units are in the state prepared for the image-capturing, 
a display control unit configured to display a state prepared for stitch imaging on a display unit in a case where all of the plurality of radiographic imaging units are in the state prepared for the image-capturing, 
wherein the display control unit displays a state not prepared for stitch imaging on the display unit in a case where at least one of the plurality of radiographic imaging units is not in the state prepared for the image-capturing.
wherein the display control unit further displays connection states between the plurality of radiographic imaging units and the processing apparatus on the display unit.
wherein the display control unit is further configured to individually display, for each of the plurality of radiographic image capturing units, information which indicates whether or not the radiographic image capturing unit is in the state prepared for the image-capturing.



The examiner’s position is that US 10,104,311’s claims disclose all the limitations of the above-mentioned claims of the instant application.  
The claims in the instant application and US 10,104,311 are not identical.  However, the claim of the instant application is obvious over US 10,104,311’s claims in view of in view of Nishino (US Publication No. 2011/0057111 A1).
US 10,104,311 does not teach the following claim limitations:
 	wherein the display control unit displays a state not prepared for stitch imaging on the display unit in a case where at least one of the plurality of radiographic imaging units is not in the state prepared for the image-capturing;
	wherein the display control unit is further configured to individually display, for each of the plurality of radiographic image capturing units, information which indicates whether or not the radiographic image capturing unit is in the state prepared for the image-capturing.
However, in the same field of endeavor Nishino discloses the deficient claim limitations, as follows:
wherein the display control unit is further configured to display information which represents a state not prepared for stitch imaging on the display unit in a case where at least one of the plurality of radiographic imaging units is not in the state prepared for the image-capturing (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are 
	wherein the display control unit is further configured to individually display, for each of the plurality of radiographic imaging units, information which indicates whether or not the radiographic imaging unit is in the state prepared for the image-capturing (i.e. the console 42 may at any time judge whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous, and may at any time display the results of judgment on the display 100.  Further, notification of the results of judgment may be given by a sound, a lamp, or the like. More specifically,  the fact that the accumulating/taking-out operations of the respective electronic cassettes 32 are not synchronous is displayed on the display 100, which implies that the accumulating/taking-out operation of each cassettes 32A-32C is displayed on the display 100.).(Fig. 1, 15 and 30, para[0185], [0223]-[0224])
	wherein the state prepared for the image-capturing (i.e. the resetting mode) is a state in which initialization of image sensors of the radiographic imaging units has been completed (i.e. While the operation mode is the resetting mode, the cassette controller 92 repeats the accumulating/taking-out operation in which, after an accumulating time period elapses, ON signals are outputted to the respective gate lines 76 in order and line-by-line, the charges accumulated in the respective pixels 74 of the radiation detector 60 are taken-out, and resetting one frame. ).(Fig. 9, para[0103]-[0104])
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine US 10,104,311 and Nishino (US Publication No. 
The examiner’s position is that US 10,104,311’s claims in view of Nishino (US Publication No. 2011/0057111 A1) discloses all the limitations of the above-mentioned claims of the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 7-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US Publication No. 2011/0057111 A1 supplied by Applicant) in view of Yamada (US Publication No. 2014/0321614 A1).

Regarding claim 1,
Nishino meets the claim limitations, as follows:
An information processing apparatus for stitch imaging using a plurality of radiographic imaging units, the information processing apparatus comprising:
a memory storing a program (i.e. a ROM 106 in which various programs including a control program are stored); (Fig. 7, para[0090])
 one or more processors which, by executing the program (i.e. CPU 104) (Fig. 7, para[0091]), function as: 
an acquisition unit (i.e. a cassette controller 92 in Fig. 7) configured to acquire state information that a radiographic imaging unit is in a state prepared for an image-capturing, or the radiographic imaging unit is not in the state prepared for the image- capturing, from the plurality of radiographic imaging units (i.e. After the accumulating/taking-out operation of charges for one frame is completed, the cassette controller 92 transmits, to the console 42, instruction information (data) C8 that instructs starting of image capturing, and the operation mode shifts to the image capturing mode.  )(Fig. 9, para[0112])
a determination unit (i.e. the console 42) configured to determine whether all of the plurality of radiographic imaging units are in the state prepared for the image-capturing (i.e. accumulating operation)based on the state information acquired from the plurality of radiographic imaging units (i.e. the console 42 judges whether or not the accumulating/taking-out operations of the respective electronic cassettes 32A-C are synchronous.);(Fig. 19 and 30para[0178],[0223]) 
a display control unit configured to display information which represents a state (i.e. After the information C4 expressing completion of image capturing preparations is 
wherein the display control unit is further configured to display information which represents a state (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous S56 in Fig. 19.).(Fig. 19, para[0179]-[0186])
	wherein the display control unit is further configured to individually display, for each of the plurality of radiographic imaging units, information which indicates whether or not the radiographic imaging unit is in the state prepared for the image-capturing (i.e. the console 42 may at any time judge whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous, and may at any time display the results of judgment on the display 100.  Further, notification of the results of judgment may be given by a sound, a lamp, or the like. More specifically,  the fact that the accumulating/taking-out operations of the respective electronic cassettes 32 are not synchronous is displayed on the display 100, which implies that the accumulating/taking-out operation of each cassettes 32A-32C is displayed on the display 100.).(Fig. 1, 15 and 30, para[0185], [0223]-[0224])
	wherein the state prepared for the image-capturing (i.e. the resetting mode) is a state in which initialization of image sensors of the radiographic imaging units has been completed (i.e. While the operation mode is the resetting mode, the cassette controller 92 repeats the accumulating/taking-out operation in which, after an accumulating time period elapses, ON signals are outputted to the respective gate lines 76 in order and line-by-line, the charges accumulated in the respective pixels 74 of the radiation detector 60 are taken-out, and resetting one frame. ).(Fig. 9, para[0103]-[0104])
Nishino does not explicitly disclose the following claim limitations of display information which represents a state prepared for stitch imaging on a display unit and display information which represents a state not prepared for stitch imaging on the display unit. However, Nishino discloses that the console 42 carries out predetermined image processing on the image data of one frame from cassettes 32A-C that are respectively received, and combines the two or more images to generate an elongated image (para[0133]). Since the console 42 judges whether or not the accumulating/taking-out operations of the respective electronic cassette of cassettes 32A-C are synchronous, and displays the results of judgement for image capture. (Fig. 19 and 30, para[0178],[0223]-[0224]). It is obvious to person skilled in the art that the display results of judgement serve for later image stitching, therefore the display results of judgement are the display information representing a state prepared or not prepared for stitch images. Note this interpretation is the same as “Ready” or “Not Ready” in Fig. 11C of Applicant original disclosure. 
Also, in the same field of endeavor Yamada discloses the claim limitations of a display control unit configured to display information which represents a state prepared for stitch imaging on a display unit and display information which represents a state not prepared for stitch imaging on the display unit (i.e. reference numeral 401 denotes an area indicating the state of the radiation imaging apparatus 104 displayed on the second display apparatus 107 showing “Not Ready” and “Capturing”.)(Fig. 6 and 7, para[0045])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Nishino with Yamada to display “Capturing” when the state of imaging apparatus of respective cassettes are synchronous and ready for image capture and stitching, and display “Not Ready” when the state of imaging apparatus of respective cassettes are not synchronous, the motivation being to provide user the synchronous state information of respective cassettes and ensure image capture quality.

Regarding claim 2, the rejection of claim 1 is incorporated herein.
Nishino meets the claim limitations, as follows:
The information processing apparatus according to claim 1, further comprising:
 a communication circuit (i.e. wired communication unit 95)(Fig. 7) configured to receive state information indicating whether each of the plurality of radiographic imaging units is in a first state (i.e. the operation mode other than the image capturing mode.) (Fig. 9, para[0112]), which is not a state prepared for acquisition of a radiographic image, or a second state, which is the state prepared for the acquisition of the radiographic image (i.e. After the accumulating/taking-out operation of charges for one frame is completed, the cassette controller 92 transmits, to the console 42, , from each of the plurality of radiographic imaging units (i.e. The wired communication unit 95 is connected to the connection terminal 31A and controls the transmission of various types of information between the electronic cassette 32 and the console 42 via the connection terminal 31A.)(Fig. 7 and  9, para[0087], [0112])
wherein the determination unit (i.e. the console 42)  makes a first determination, which determines that any one of the plurality of radiographic imaging units is in the first state, or a second determination, which determines that all of the plurality of radiographic imaging units are in the second state, based on the state information received from each of the plurality of radiographic imaging units (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous. Otherwise, the image capturing instructing operation that instructs image capturing is permitted.).(Fig. 19, para[0179]-[0186])
 
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Nishino et al. meets the claim limitations, as follows:
The information processing apparatus according to claim 2,
wherein the plurality of radiographic imaging units includes first and second radiographic imaging units (i.e. a plurality of cassette 32A-C)(Fig. 25), and wherein the display control unit causes (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous.)(Fig. 19, para[0179]-[0186]), and causes (i.e. If the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous, the image capturing instructing operation that instructs image capturing is permitted. ).(Fig. 19, para[0179]-[0186])
Nishino does not explicitly disclose the following claim limitations of the display control unit causes a specific area to be displayed in a first display mode. However, in the same field of endeavor Yamada discloses the claim limitations of the display control unit causes a specific area to be displayed in a first display mode (i.e. reference numeral 401 denotes an area indicating the state of the radiation imaging 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Nishino with Yamada to display “Capturing” when the state of imaging apparatus of respective cassettes are synchronous and ready for image capture and stitching, and display “Not Ready” when the state of imaging apparatus of respective cassettes are not synchronous on the top right position in the display, the motivation being to provide user the synchronous state information of respective cassettes and ensure image capture quality.

Regarding claim 7, the rejection of claim 2 is incorporated herein.
Yamada meets the claim limitations, as follows:
The information processing apparatus according to claim 2,
wherein the display control unit performs specific display control of controlling the display of a specific area according to whether the determination made by the determination unit is the first determination or the second determination (i.e. reference numeral 401 denotes an area indicating the state of the radiation imaging apparatus 104 displayed on the second display apparatus 107 showing “Not Ready” and “Capturing”.)(Fig. 6 and 7, para[0045])
wherein the display control unit further switches whether to perform the specific display control (i.e. an area indicating the state of the radiation imaging 

Regarding claim 8, the rejection of claim 7 is incorporated herein.
Yamada meets the claim limitations, as follows:
The information processing apparatus according to claim 7, further comprising:
a specifying unit configured to specify an image- capturing condition containing an image-capturing site to be radiographed (i.e. reference numeral 401 denotes an area indicating the state of the radiation imaging apparatus 104 displayed on the second display apparatus 107 showing “Capturing”.)(Fig. 6, para[0045])
wherein the display control unit switches whether to perform the specific display control according to whether the image-capturing condition specified by the specifying unit is an image-capturing condition corresponding to the stitch imaging or an image-capturing condition corresponding to an image-capturing method other than the stitch imaging (i.e. an area indicating the state of the radiation imaging apparatus 104 displayed on the second display apparatus 107 switches between  “Not Ready”, “Ready” and “Capturing”.)(Fig. 6, para[0045])
 
Regarding claim 9, the rejection of claim 2 is incorporated herein.
Nishino meets the claim limitations, as follows:
The information processing apparatus according to claim 2,
wherein the display control unit performs a specific display control of controlling the display of a specific area according to at least whether the determination made by the determination unit is the first determination or the second determination, if at least one of the plurality of radiographic imaging units operate(s) in the second mode   (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous. Otherwise, the image capturing instructing operation that instructs image capturing is permitted ).(Fig. 19, para[0179]-[0186]) 
wherein the plurality of radiographic imaging units operates in a first mode, in which each of the plurality of radiographic imaging units performs communication for synchronizing generation of radiation by a radiation generation unit that is used for the stitch imaging with the state of each of the plurality of radiographic imaging units (i.e. Fig. 17 show a flow of a synchronous control processing of electronic cassette according their order.  )(Fig. 17, 18 and 28), and in a second mode, in which each of the plurality of radiographic imaging units does not perform the communication for the synchronization (i.e. Display that accumulating/taking-out operations are synchronous. )(Fig. 12, 19 and 28)

Regarding claim 10, the rejection of claim 1 is incorporated herein.
Yamada meets the claim limitations, as follows:
The information processing apparatus according to claim 1,wherein the display control unit displays the state information acquired from a radiographic imaging unit on a display of the display unit (i.e. reference numeral 401 denotes an area 
In the same field of endeavor Nishino discloses a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32A-C are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous. Otherwise, the image capturing instructing operation that instructs image capturing is permitted (Fig. 19, para[0179]-[0186]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of with Nishino and Yamada to determine image capture state based on the determined synchronous states from a plurality of cassettes, the motivation being to ensure image capture quality.

Regarding claim 11, the rejection of claim 1 is incorporated herein.
Nishino et al. meets the claim limitations, as follows:
The information processing apparatus according to claim 1, 
wherein the display control unit displays a connection state between the radiographic imaging unit and the information processing apparatus on the display unit  (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous.).(Fig. 19, para[0179]-[0186])

Regarding claims 14-17, all claimed limitations are set forth and rejected as per discussion for claim 1.
 
2.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US Publication No. 2011/0057111 A1 supplied by Applicant) in view of Yamada (US Publication No. 2014/0321614 A1) and  Hiroike et al. (US Publication No. 2014/0254760 A1).

Regarding claim 4, the rejection of claim 3 is incorporated herein.
Nishino and Yamada do not explicitly disclose the following claim limitations:
The information processing apparatus according to claim 3, wherein the display control unit causes the specific area to be displayed in a first color as the first display mode, and causes the specific area to be displayed in a second color as the second display mode.
However, in the same field of endeavor Hiroike et al. discloses the deficient claim limitations, as follows:
wherein the display control unit causes the specific area to be displayed in a first color as the first display mode, and causes the specific area to be displayed in a second color as the second display mode.(i.e. select mutually different colors for the first to third notification lights. )(para[0296])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings .


3.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US Publication No. 2011/0057111 A1 supplied by Applicant) in view of Yamada (US Publication No. 2014/0321614 A1) and Ando et al. (US Publication No. 2013/0038738 A1).

Regarding claim 5, the rejection of claim 2 is incorporated herein.
Nishino meets the claim limitations, as follows:
The information processing apparatus according to claim 2,
wherein the plurality of radiographic imaging units includes first and second radiographic imaging units  (i.e. a plurality of cassette 32A-C)(Fig. 25), wherein the display control unit controls the display of a specific area according to whether the determination made by the determination unit is the first determination or the second determination (i.e. On the basis of the cycle timings that are notified from the respective electronic cassettes 32, a judgment is made as to whether or not the accumulating/taking-out operations of the respective electronic cassettes 32 are synchronous. If the judgment is negative, display that accumulating/taking out operation are not synchronous. Otherwise, the image capturing instructing operation that instructs image capturing is permitted ).(Fig. 19, para[0179]-[0186]) 
Yamada and Nishino et al. do not explicitly disclose the following claim limitations:
wherein the display control unit further controls a display of a first area, in which a display corresponding to a state of the first radiographic imaging unit is presented, and a display of a second area, in which a display corresponding to a state of the second radiographic imaging unit is presented.
However, in the same field of endeavor Ando et al. discloses the deficient claim limitations, as follows:
wherein the display control unit further controls a display of a first area, in which a display corresponding to a state of the first radiographic imaging unit is presented, and a display of a second area, in which a display corresponding to a state of the second radiographic imaging unit is presented (i.e. Fig. 28 show different imaging regions P1-P4. )(Fig. 28)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Yamada and Nishino with Ando to display the states of different imaging units, the motivation being to inform operator the state of each imaging unit.

Regarding claim 6, the rejection of claim 1 is incorporated herein.
Nishino meets the claim limitations, as follows:
The information processing apparatus according to claim 1,
wherein the plurality of radiographic imaging units includes first, second, and third radiographic imaging units (i.e. a first electronic cassette 32A, a second electronic cassette 32B, and a third electronic cassette 32C),(Fig. 2) 
wherein the display control unit controls a display of a first area, in which a display corresponding to a state of the first radiographic imaging unit is presented, a display of a second area, in which a display corresponding to a state of the second radiographic imaging unit is presented, and a display of a third area, in which a display corresponding to a state of the third radiographic imaging unit is presented (i.e. the CPU 104 controls the display driver 112 so as to cause the display 100 to display the radiographic image represented by the composite image data for checking),(para[0075]) 
Yamada and Nishino et al. do not explicitly disclose the following claim limitations:
wherein the first, second, and third areas are displayed on the display unit under control by the display control unit in a layout according to a layout relationship among the first, second, and third radiographic imaging units defined by a plurality of housing portions that houses the plurality of radiographic imaging units.
However, in the same field of endeavor Ando et al. discloses the deficient claim limitations, as follows:
wherein the display control unit controls a display of a first area, in which a display corresponding to a state of the first radiographic imaging unit is presented, a display of a second area, in which a display corresponding to a state of the second radiographic imaging unit is presented, and a display of a third area, in which a display corresponding to a state of the third radiographic imaging unit is presented;  
wherein the first, second, and third areas are displayed on the display unit under control by the display control unit in a layout according to a layout relationship among the first, second, and third radiographic imaging units defined by a plurality of housing portions that houses the plurality of radiographic imaging units (i.e. the capturing portion specified in the image capturing order information corresponding to the icon I displayed with focus is displayed in the human body model Ib shown so that the operator is able to understand at a glance. )(Fig. 28, para[0334]-[0337])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of , Yamada and Nishino with Ando to display the states of different imaging units, the motivation being to inform operator the state of each imaging unit.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US Publication No. 2011/0057111 A1 supplied by Applicant) in view of Yamada (US Publication No. 2014/0321614 A1) and Watanabe (US Publication No. 2014/0016747 A1).

Regarding claim 12, the rejection of claim 1 is incorporated herein.
Nishino and Yamada do not explicitly disclose the following claim limitations:
The information processing apparatus according to claim 1,
wherein the display control unit displays battery states of the plurality of radiographic imaging units on the display unit.

wherein the display control unit displays battery states of the plurality of radiographic imaging units on the display unit (i.e. a display unit configured to display a remaining amount of the first battery.  )(claim 12 and 16) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of , Nishino and Yamada with Watanabe to display a remaining amount of the battery, the motivation being to ensure image acquisition system work correctly.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US Publication No. 2011/0057111 A1 supplied by Applicant) in view of Yamada (US Publication No. 2014/0321614 A1) and Gonda (US Publication No. 2011/0135063 A1).

Regarding claim 13, the rejection of claim 1 is incorporated herein.
Nishino and Yamada do not explicitly disclose the following claim limitations:
The information processing apparatus according to claim 1,
wherein the display control unit displays radio wave states of wireless communication of the plurality of radiographic imaging units on the display unit. 
However, in the same field of endeavor Gonda discloses the deficient claim limitations, as follows:
wherein the display control unit displays radio wave states of wireless communication of the plurality of radiographic imaging units on the display unit. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of  Nishino and Yamada with Gonda to a signal reception state indicative of communication, the motivation being to assist operation of radiograph acquisition.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US Publication No. 2011/0057111 A1 supplied by Applicant) in view of Yamada (US Publication No. 2014/0321614 A1) and Muraoka et al.  (US Publication No. 2012/0130238 A1).

Regarding claim 18, the rejection of claim 1 is incorporated herein.
Nishino and Yamada do not explicitly disclose the following claim limitations:
The information processing apparatus according to claim 1, wherein the initialization is a process that reads out image signals from the image sensor to read out dark current signals stored in pixels. 
However, in the same field of endeavor Muraoka et al. discloses the deficient claim limitations, as follows:
wherein the initialization is a process that reads out image signals from the image sensor to read out dark current signals stored in pixels (i.e. In the static radiographing mode, one still image of the subject and one or more dark images for offset correction are 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of  Nishino and Yamada with Muraoka to read out dark image at the resetting mode, the motivation being to use the dark image for offset correction (Muraoka, para[0112]).

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488